                 Case 19-27107                       Doc 11          Filed 10/09/19 Entered 10/09/19 14:04:00                     Desc Main
                                                                       Document     Page 1 of 5
 Fill in this information to identify your case:
 Debtor 1               Tuu Laloulu
                              First Name            Middle Name             Last Name
 Debtor 2            Afano Laloulu
 (Spouse, if filing) First Name      Middle Name                            Last Name
 United States Bankruptcy Court for the:                               DISTRICT OF UTAH                                Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-27107                                                                                 have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           alsCourt. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$465.00 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-27107                       Doc 11          Filed 10/09/19 Entered 10/09/19 14:04:00                    Desc Main
                                                                       Document     Page 2 of 5
 Debtor                Tuu Laloulu                                                               Case number        19-27107
                       Afano Laloulu

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          For the next five tax years of 2019, 2020, 2021 and 2022, 2023 the Debtors shall pay into the Plan the net total
                          amount of yearly state and federal tax refunds that exceed $1,000 for each of the tax years identified in such
                          section. If in an applicable tax year, the Debtors receive an Earned Income Tax Credit (“EIC”) and/or an Additional
                          Child Tax Credit (“ACTC”) on their federal tax return, the Debtors may retain up to a maximum of $2,000 in tax
                          refunds for such year based on a combination of the $1,000 allowed above plus the amount of the EIC and/or
                          ACTC credits up to an additional $1,000. On or before April 30 of each applicable tax year, the Debtors shall
                          provide the Trustee with a copy of the first two pages of filed state and federal tax returns. The Debtors shall pay
                          required tax refunds to the Trustee no later than June 30 of each such year. However, the Debtors are not
                          obligated to pay tax over payments that have been properly offset by a taxing authority. Tax refunds paid into the
                          Plan may reduce the plan term to no less than the Applicable Commitment Period, but in no event, shall the
                          amount paid into the Plan be less than thirty-six (36) Plan Payments plus all annual tax refunds required to be paid
                          into the plan.


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $27,900.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $2,790.00.


Official Form 113                                                              Chapter 13 Plan                                                 Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-27107                       Doc 11          Filed 10/09/19 Entered 10/09/19 14:04:00                 Desc Main
                                                                       Document     Page 3 of 5
 Debtor                Tuu Laloulu                                                               Case number    19-27107
                       Afano Laloulu

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,750.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
               100% of the total amount of these claims, an estimated payment of $21,201.00.
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00          .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
                          The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah are incorporated by
                          reference in the Plan.
Official Form 113                                                              Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 19-27107                       Doc 11          Filed 10/09/19 Entered 10/09/19 14:04:00                 Desc Main
                                                                       Document     Page 4 of 5
 Debtor                Tuu Laloulu                                                                   Case number   19-27107
                       Afano Laloulu

                          Pursuant to Local Rule 2083(2)(f)(2) the length of the plan shall be set at 60 months. The number of months listed
                          in Part 2.1 for which the debtor will make regular payments is an estimate only; If this case is a below median case,
                          the Plan may be extended as necessary not to exceed 60 months to complete the Plan payments.

                          With respect to the claim held by America First Credit Union, and secured by the 2015 Nissan Altima, the Altima
                          will be paid outside the plan by the Debtors. As such, Local Rule 2083-2(i)(4) applies. The debtor will pay the claim
                          without any modifications to the terms of the contract. America First Credit Union shall retain the lien securing
                          such claim until the payment of the underlying debt determined under non-bankruptcy law is paid in full. If this
                          case is dismissed or converted without completion of the plan, such lien shall also be retained by the holder to the
                          extent recognized by applicable non-bankruptcy law. The automatic stay in place regarding this claim will
                          terminate upon confirmation of the plan. Neither the court nor the trustee will monitor the debtor's performance
                          on direct payments to the creditor.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Tuu Laloulu                                                      X /s/ Afano Laloulu
       Tuu Laloulu                                                           Afano Laloulu
       Signature of Debtor 1                                                 Signature of Debtor 2

       Executed on            October 8, 2019                                          Executed on      October 8, 2019

 X     /s/ Daren J. Harris                                                      Date     October 8, 2019
       Daren J. Harris
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-27107                       Doc 11          Filed 10/09/19 Entered 10/09/19 14:04:00              Desc Main
                                                                       Document     Page 5 of 5
 Debtor                Tuu Laloulu                                                               Case number   19-27107
                       Afano Laloulu

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $6,540.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $21,201.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $27,741.00




Official Form 113                                                              Chapter 13 Plan                                          Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
